                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DEVON LYNTRELL TUCKER,                   )
                                         )
             Plaintiff                   )
                                         )
       v.                                )    CASE NO. 2:16-CV-734 –WKW
                                         )               [WO]
UNITED STATES OF AMERICA,                )
                                         )
             Defendant                   )

                                    ORDER

      On September 26, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 8.) After an independent review

of the record and on consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED with prejudice.

      A separate Final Judgment will be entered.

      DONE this 19th day of November, 2018.

                                            /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE
